

Exhibit 10.1


WOOZYFLY, INC.
244 Fifth Avenue, Suite 1878
New York, NY, 10001


August 28, 2009




STW RESOURCES, INC.
3417 Mercer, Suite D
Houston, Texas 77027
Attn: Gene Brock, CEO & President




Re:           Proposed merger between Woozyfly, Inc.("Acquiror"), Merger Sub, a
wholly owned subsidiary of Acquiror and STW Resources, Inc. (“Acquiree").


Ladies and Gentlemen:


This letter will confirm the recent discussions we have had with you relative to
the proposed exchange of 26,293,075 shares of common stock, $.001 par value per
share, of Acquiror (“Shares”) and the issuance of Dilutive Securities as set
forth in Schedule A (“Dilutive Securties”) for all, of the issued and
outstanding voting capital stock of Acquiree. The objective of our discussions
has been the execution and consummation, as soon as feasible and subject to the
Bankruptcy Court Approval, of a formal agreement between Acquiror and Acquiree
(the "Acquisition Agreement") which, among other things, would provide for the
various matters set forth below:


Woozyfly, Inc., (the “Acquiror”), is a corporation incorporated under the laws
of Nevada. The Common Stock of the Acquiror is traded on the Over-the-Counter
Bulletin Board under the symbol “WZYF”.


STW Resources, Inc. (the “Acquiree”), a corporation incorporated under the laws
of Nevada, which plans to provide water reclamation technology to the oil and
gas industry in partnership with GE Water Process & Technologies, a division of
GE Ionics Inc..


1.           Acquiror will create a wholly owned subsidiary (“Merger Sub”)
incorporated under the laws of Nevada.  Acquiree will be merged into Merger Sub
with Merger Sub being the surviving corporation. In consideration for the
acquisition of 100% of the outstanding capital stock of Acquiree, Acquiror shall
issue Shares to the shareholders of Acquiree.  All of the Acquiror’s Common
Stock will be delivered upon the closing of this transaction (the “Closing
Date”), with the condition that the exchange will be made with no more than 35
non-accredited Acquiree shareholders and an unlimited number of accredited
shareholders and the transaction will not otherwise violate the provisions of
the Securities Act of 1933, as amended, or any other applicable securities laws.


This exchange is intended to qualify as a tax-free reorganization under Section
368 and/or Section 351 of the Internal Revenue Code, and the Acquiror Common
Stock received by the Acquiree shareholders will be received on a tax-free
basis.  The shares to be issued by Acquiror will be “restricted securities” as
defined in Rule 144 under the Securities Act of 1933, and an appropriate legend
will be placed on the certificates representing such shares, with stop transfer
orders placed against them.  The specific form of the reorganization under
Section 368 shall be mutually determined by the respective management with the
advice of counsel for the parties hereto.


2.           Upon Closing, all outstanding shares, options, warrants,
convertible securities and other rights to acquire the securities of Acquiree
shall exchanged for like securities of the Acquiror, and Acquiree will become
merged into a wholly owned subsidiary of Acquiror (the “Merger”).


 
- 1 -

--------------------------------------------------------------------------------

 
3.           Immediately upon closing of the Merger, it is anticipated that the
equity interests of the Acquiror will be held approximately as follows:


4.           Definitive Agreement.  Upon the acceptance of this letter by
Acquiror, Acquiree and Acquiror will promptly negotiate, in good faith, the
terms of a Definitive Agreement, provided, however, that if the parties
negotiate in good faith but fail to reach agreement, the parties shall have
satisfied this provision.  The Definitive Agreement will be in a form customary
for transactions of this type and will include, in addition to those matters
specifically set forth in this letter, customary representations, warranties,
indemnities, covenants and agreements of the Acquiror and the Acquiree,
customary conditions of closing and other customary matters.


5.           Due Diligence Investigation.  Acquiree and Acquiror will promptly
begin and diligently pursue an investigation of the legal, business and
financial condition of the other company. Acquiree and Acquiror will extend
their full cooperation to the other company and its lawyers, accountants and
other representatives in connection with such investigation. The entry into the
Definitive Agreement contemplated by this letter shall be conditional upon
Acquiree’s and Acquiror’s complete satisfaction with such investigation.


6. Public Announcements.  Subject to applicable law, any public announcement
relating to this transaction will be mutually agreed upon and jointly made by
Acquiree and Acquiror.  Each party shall review other parties press release and
shall approve by email.


7.           Filings and Applications.  Each party shall cooperate fully with
the other party in furnishing any necessary information required in connection
with the preparation, distribution and filing of any filings, applications and
notices which may be required by federal, state and local governmental or
regulatory agencies.


8.           Conditions to Close by Acquiree. Acquiree’s completion of the
Merger will be conditional upon the following:


i.  
the results of due diligence to be conducted by Acquiree and its representatives
shall be satisfactory to Acquiree in its sole discretion;



ii.  
Acquiree shall be satisfied that there have been no adverse changes to the
business or financial condition of Acquiror between the date of the financial
statements of Acquiror currently on file with the Securities and Exchange
Commission and the Closing Date, including that Acquiror has not incurred any
material liabilities or contingencies;



iii.  
Acquiror shall be in good standing as a corporation in its state of
incorporation.



iv.  
within 60 days of the signing of the Definative Agreement, Acquiror shall
exit  reorganization relief under the provisions of Chapter 11 of Title 11 of
the United States Code (the “ Bankruptcy Code ”), which the Acquiror is
currently being administered under the caption In re Woozyfly, Inc. Case
No. 09-13022 (JMP) (the “ Chapter 11 Case ”);



v.  
Acquiror shall have provided Acquiree with undated written resignations of All
Acquiror’s directors;



vi.  
Acquiror shall have provided Acquiree with undated written resignations of all
Acquiror’s executive officers and the new board shall appoint such executive
officers;



 
- 2 -

--------------------------------------------------------------------------------

 
vii.  
all consents and other approvals required or deemed advisable by legal counsel
for the transaction will have been obtained;



viii.  
all information provided to Acquiree shall be true, complete and correct and
without omission of any material fact;



ix.  
approval of Bankruptcy Judge and US Trustee; and



x.  
no material changes shall have occurred to the business or assets of Acquiror.



9.           Conditions to Close by Acquiror. Acquiror’s completion of the
Merger will be conditional upon the following:


i.  
the results of due diligence to be conducted by Acquiror and its representatives
shall be satisfactory to Acquiror in its sole discretion;



ii.  
Acquiror shall be satisfied that there have been no adverse changes to the
business or financial condition of Acquiree between the date of the unaudited
financial statements of Acquiree as of June 30, 2009, including that Acquiree
has  not incurred any material liabilities or contingencies;



iii.  
Acquiree shall be in good standing as a corporation in its jurisdiction of
incorporation.



iv.  
on or prior to the Closing Date, Acquiree shall have provided Acquiror audited
financial statements of Acquiree as of the years ended December 31, 2008 and
reviewed unaudited financial statements for the six months ended June 30, 2009
and 2008 in accordance with US GAAP by a PCAOB auditor;



v.  
Acquiree shall have provided Acquiror with undated written resignations of All
Acquiree’s directors, except that Acquiree may appoint five (5) members to
Acquiror’s Board of Directors on the Closing Date;



vi.  
all consents and other approvals required or deemed advisable by legal counsel
for the transaction will have been obtained;



vii.  
all information provided to Acquiror shall be true, complete and correct and
without omission of any material fact;



viii.  
approval of board of directors and shareholders of Acquiror as required by the
Acquirees Articles of Incorporation, By-Laws and the Laws of the State of
Nevada; and



ix.  
no material changes shall have occurred to the business or assets of Acquiree.



10.           Post-Closing Conditions.  Completion of the Merger will
conditional on the following:


(i)  
The surviving company will change its name to STW Resources, Inc.. (“STW”);



11.           Confidentiality.  Acquiror nor the Acquiree shall not issue a
press release, public statement or any other communication about the Merger or
this agreement without the written approval of the other party.  Except for the
use of such information and documents in connection with the proposed
transactions or as otherwise required by law or regulations Acquiror and
Acquiree each agree to keep confidential any information obtained by it from the
other party in connection with its investigations or otherwise in connection
with these transactions and, if such transactions are not consummated, to return
to the other party any documents and copies thereof received or obtained by it
in connection with the proposed transactions.


 
- 3 -

--------------------------------------------------------------------------------

 
12.           Binding Effect; Termination.  The parties agree to negotiate in
good faith the terms and conditions of the Definitive Agreement until this
letter is terminated in accordance with this paragraph.  The parties agree that
this letter is not intended to be a binding agreement between the parties but
merely an expression of their intent with regard to the transactions described
herein, and each party covenants never to contend to the contrary.  The parties
will use their best efforts to consummate the transactions herein contemplated
within 60 days after the date of this letter of intent; provided that, in the
event a Definitive Agreement with respect to the transactions contemplated
herein is not signed within 60 days after the date of the letter of intent,
either party may terminate this letter by written notice without penalty or
liability.  There shall be simultaneous execution and closing of the Definitive
Agreement.


13.           It is understood that the terms set forth in this letter may not
constitute all of the major terms which will be included in the Definative
Agreement; that the terms set forth herein are subject to further discussion and
negotiation, and that while this letter summarizes the various understandings
which were reached between the parties, this letter is not intended to create or
constitute a legally binding obligation between the parties, and neither
Acquiror nor Acquiree shall have any liability to the other party until a
definitive Acquisition Agreement and other related documents are negotiated,
executed and delivered.  However, both parties pledge their best efforts to
accomplish the closing of this proposed transaction.  If such definitive
Acquisition Agreement and other related documents are not executed and delivered
for any reason, neither party shall have any liability to the other.


14.           Acquiree and Acquiror will bear their own expenses and costs of
transactions contemplated hereby, including, but not limited to, the fees of
attorneys and financial advisors.


15.           At Closing, there shall be no change in the current outstanding
capital structure of Acquiror and Acquiree including outstanding shares,
options, warrants, or related matters, except as referred to herein.


16.           This Letter of Intent may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


17.           This Letter of Intent constitutes substantially all of the
material terms of the agreement of the parties covering everything agreed upon
or understood in this transaction.  There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind other than
as set forth herein. This Letter of Intent shall be construed under the laws of
the State of New York.  If the foregoing accurately reflects our discussions,
please execute and return to the undersigned one copy of this letter.


WOOZYFLY, INC.


By:___/s/ ERIC STOPPENHAGEN_____________
Name: Eric Stoppenhagen
Title:   Interim President




ACCEPTED AND AGREED TO
THIS 29 DAY OF AUGUST 2009


STW RESOURCES, INC.




By:_/s/ GENE BROCK_____________________
Name:  Gene Brock
Title:    CEO & President

 
- 4 -

--------------------------------------------------------------------------------

 
